 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6    TONEY ANTHONEY WHITE,                                 Case No. 2:18-cv-00008-JAD-BNW
 7                          Plaintiff,
                                                            ORDER
 8          v.
 9    MICHELLE LEAVITT, et al.,
10                          Defendants.
11

12          Presently before the court are Plaintiff’s motion for screening of his amended complaint

13   and motion for service on defendants, which he filed on August 22, 2019. (ECF Nos. 20, 21.) As

14   no defendants have been served in this case, no response or reply briefs were filed.

15   I.     Background

16          Plaintiff is a pro se prisoner at High Desert State Prison. He initiated this action on

17   January 2, 2018. (ECF No. 1.) His claims were previously summarized by the court as follows:

18                  In 2016 and 2017, White was a pretrial detainee at the CCDC. White sues
            district court judge Michelle Leavitt, Chief Deputy District Attorney Mark
19
            Schwartzer, private attorney Harvey Gruber, Las Vegas Metropolitan Police
20          Department (LVMPD) corrections officer Carey, and John/Jane Does.
                    White alleges the following: he was arrested on January 22, 2016, and
21          charged along with several co-defendants, including co-defendant Mariand Dean.
            Dean was arrested because White’s sister cooperated with authorities to locate him.
22          At the time of their arrests and throughout the case, White and his co-defendants
            were kept separate to reduce coercion and intimidation. Leavitt, Schwartzer,
23
            Gruber, and Carey knew of the imminent threat posed to White and his family given
24          the fact that his sister directly caused Dean’s arrest.
                    In March 2017, White told his attorney, Gruber, about threats Dean had
25          been making in an attempt to intimidate White. Leavitt, Schwarzer, and the
            LVMPD knew about these threats. From White’s arrest through October 2017,
26          LVMPD, Schwartzer, Leavitt, and Gruber successfully kept White and Dean
27          separate. But in early October, the defendants conspired to house Dean next to
            White. Dean immediately began threating and intimidating White.
28
                    Dean threatened White, his sister, and his disabled mother, and told White
 1          to plead guilty to stop the threats. So White urged Gruber to settle the case. He
 2          ultimately pled guilty on October 19, 2017, because of his fear of Dean. After
            pleading guilty, White asked Gruber to withdraw his plea. Schwartzer and Leavitt
 3          were informed of the involuntary nature of White’s plea. After White pled guilty,
            Dean successfully coordinated a gang attack on White’s sister— assaulting her and
 4          burning her house to the ground.
                    When White learned that he and Dean were going to be sentenced at the
 5          same time, he refused to appear in court for fear of his safety. White told corrections
 6          officer Carey his reasons for not wanting to appear, but Carey took no steps to
            protect White and instead disciplined him for voicing his safety concerns.
 7                  White pleads one claim asserting Fifth, Sixth, Eighth, and Fourteenth
            Amendment violations. He seeks declaratory relief and monetary damages.
 8

 9   (ECF No. 3 (Screening Order).)

10          After screening Plaintiff’s complaint, the court dismissed all claims except a

11   failure-to-protect claim against Defendant Carey. (Id. at 8.) The court granted Plaintiff

12   leave to amend only his conspiracy claim. (See id.) The court instructed Plaintiff that he

13   had until December 27, 2018 to file an amended complaint and that if he did not file an

14   amended complaint by this date, the case would proceed on the failure-to-protect claim

15   against Carey only. (Id. at 8-9.)

16          Plaintiff did not amend his complaint by December 27, 2018. (ECF No. 5.)

17   Accordingly, on January 8, 2019, the court ordered that the case proceed against Defendant

18   Carey on the failure-to-protect claim only. (Id.)

19          On January 17, 2019, Plaintiff filed a motion to extend the time to amend his

20   complaint. He stated that he never received the screening order containing the original

21   deadline. (ECF No. 8.) The court granted his motion and gave him until March 25, 2019 to

22   amend his complaint. (ECF No. 9.) The court also specifically advised Plaintiff that if he

23   filed an amended complaint, he must comply with the court’s prior instructions that he was

24   only given leave to amend his conspiracy claim. (ECF No. 9 (citing ECF No. 3 at 7).) The

25   court again instructed Plaintiff that if he did not file an amended complaint by March 25,

26   2019, his case would proceed against Defendant Carey on the failure-to-protect claim only.

27   (ECF No. 9 at 3.)

28


                                                 Page 2 of 6
 1          Plaintiff did not file an amended complaint by March 25, 2019. Accordingly, the

 2   court again ordered that this case proceed against Defendant Carey on the failure-to-protect

 3   claim. (ECF No. 11.)

 4          The court directed the United States Marshals to serve Carey in accordance with

 5   the USM-285 form Plaintiff was directed to complete. (Id. at 2-3.) The court advised

 6   Plaintiff that once the Marshals attempted service, they would tell the court whether they

 7   were able to serve Carey based on the information Plaintiff provided. (Id. at 3.) The court

 8   noted that if the Marshals are “unable to serve the defendant and Mr. White wishes to have

 9   service attempted again, White must timely file a motion specifying a more detailed name

10   and/or address for the defendant, or whether some other manner of service should be

11   attempted.” (Id.) The court ordered that service must be completed by July 16, 2019 and

12   that failure to complete service by this date would result in a recommendation to the district

13   judge that this case be dismissed. (Id.)

14          The Marshals were unsuccessful in serving Defendant Carey. (ECF No. 16.) The

15   summons only included the name “Carey” and did not include any address at which

16   Defendant Carey could be served. (See ECF No. 16.) Additionally, Plaintiff did not

17   complete the USM-285 form. (See id. at 2.) Plaintiff did not request that service be re-

18   attempted or attempted in a different manner or provide additional information about

19   Defendant Carey’s name or address. Plaintiff let the July 16, 2019 service deadline lapse

20   without Carey being served.

21          Shortly before this deadline ran, Plaintiff filed an amended complaint. (ECF No.

22   18.) This amended complaint asserts several causes of action not related to the conspiracy

23   theory Plaintiff was once given leave to amend, including allegations related to ADA

24   violations, defamation, First Amendment violations, negligence, etc. (See id.)

25          On August 22, 2019, Plaintiff filed the two motions now before the court. The

26   motions are the same and ask the court to (1) screen Plaintiff’s amended complaint and (2)

27   serve defendants. (See ECF Nos. 20, 21.)

28


                                                  Page 3 of 6
 1   II.    Analysis

 2          Plaintiff failed to comply with the court’s deadline (twice) to file an amended

 3   complaint. Plaintiff also disregarded the court’s order that he could only amend his

 4   conspiracy claim. Accordingly, as Plaintiff was not given leave to file the amended

 5   complaint on file, the court will not screen it and will deny ECF No. 20. See Fed. R. Civ.

 6   P. 15(a)(2).

 7          The court will also not serve the amended complaint, as it is not the operative

 8   complaint in this case. Accordingly, the court will deny ECF No. 21.

 9          The court will give Plaintiff one final chance to amend his complaint in compliance

10   with this court’s orders. Plaintiff should be aware that generally, a party may amend its

11   pleading once “as a matter of course” within twenty-one days of serving it, or within

12   twenty-one days after service of a responsive pleading or motion under Rule 12(b), (e), or

13   (f). Fed. R. Civ. P. 15(a)(1). Otherwise, “a party may amend its pleading only with the

14   opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2)

15   (emphasis added). “The court should freely give leave when justice so requires.” Id. “The

16   court considers five factors [under Rule 15] in assessing the propriety of leave to amend—

17   bad faith, undue delay, prejudice to the opposing party, futility of amendment, and whether

18   the plaintiff has previously amended the complaint.” United States v. Corinthian Colls.,

19   655 F.3d 984, 995 (9th Cir. 2011).

20          Here, these factors cut in favor of allowing Plaintiff one final chance to amend his

21   complaint. There is no evidence that Plaintiff acted in bad faith in seeking to amend his

22   complaint, that the opposing party would be prejudiced (given that it has not been served

23   yet), or that amendment would be futile. However, Plaintiff previously sought to amend

24   his complaint unsuccessfully and has caused undue delay by repeatedly failing to meet

25   court ordered deadlines. In light of these factors and the Ninth Circuit’s instruction that

26   leave to amend should be freely given when justice so requires, the court will give Plaintiff

27   until March 23, 2020 to amend his complaint on his conspiracy claim only.

28


                                                 Page 4 of 6
 1           As the court explains below, Plaintiff has two options if he wishes to proceed with

 2   this case: (1) he can filed an amended complaint (amending his conspiracy claim only) by

 3   March 23, 2020; or (2) he can proceed on the failure-to-protect claim against Defendant

 4   Carey only by serving Defendant Carey by March 23, 2020.

 5           If Plaintiff files an amended complaint by March 23, 2020 (amending his

 6   conspiracy claim only), the court will screen it in the ordinary course. Following screening,

 7   the court will set a date by which all remaining defendants must be served.

 8           If Plaintiff does not file an amended complaint by March 23, 2020, Defendant

 9   Carey must be served by this date. To allow Plaintiff to meet this deadline, the court will

10   order the clerk of court to send Plaintiff a blank summons and a blank USM-285 form,

11   along with a copy of this order. The court will further order that Plaintiff complete these

12   documents and return them to the court by March 9, 2020 to allow the Marshals time to

13   serve Defendant Carey. Plaintiff is advised that he must complete both the summons and

14   the USM-285 form in full. He is further advised to provide as much information as possible

15   regarding Defendant Carey’s full name and address.1 If Plaintiff does not fill out the USM-

16   285 form, service of the summons and complaint may not be possible.

17   III.    Conclusion

18           IT IS THEREFORE ORDERED that Plaintiff’s Motion for Review of Amended

19   Complaint (ECF No. 20) is DENIED.

20           IT IS FURTHER ORDERED that Plaintiff’s Motion for Service of Defendants (ECF

21   No. 21) is DENIED.

22           IT IS FURTHER ORDERED that if Plaintiff seeks to file an amended complaint, he

23   must file it by March 23, 2020.

24

25
             1
26             As the court previously advised Plaintiff (see ECF No. 11 at 2), for purposes of service to CCDC
     corrections officers, the address of the Las Vegas Metropolitan Police Department is:
27           Las Vegas Metropolitan Police Department
             400 S. Martin L. King Boulevard
28           Las Vegas, NV 89106


                                                    Page 5 of 6
 1           IT IS FURTHER ORDERED that if Plaintiff files an amended complaint, he may only

 2   amend his conspiracy claim.

 3           IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff a blank

 4   summons and a blank USM-285 form, along with a copy of this order.

 5           IT IS FURTHER ORDERED that if Plaintiff does not seek to amend his complaint,

 6   Plaintiff must fill out the summons and USM-285 form and file them with the Court March 9,

 7   2020.

 8           IT IS FURTHER ORDERED that upon receipt of the proposed summons and completed

 9   USM-285 form from Plaintiff, the Clerk of Court must issue the summons and deliver the

10   summons, the USM-285 form, a copy of the complaint, and a copy of this order to the U.S.

11   Marshal for service.

12           IT IS FURTHER ORDERED that if Plaintiff does not file an amended complaint,

13   service must be completed on Defendant Carey by March 23, 2020.

14           IT IS FURTHER ORDERED that failure to comply with any of the court’s orders will

15   result in a recommendation to the district judge that this case be dismissed.

16           DATED: February 19, 2020

17

18
                                                          BRENDA WEKSLER
19                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                 Page 6 of 6
